Title: From George Washington to Benjamin Harrison, Sr., 25 December 1782
From: Washington, George
To: Harrison, Benjamin, Sr.


                        
                            Sir
                            Head Quarters 25 Decr 1782
                        
                        I have now the honor to inclose your Excellency a Letter from Sir Guy Carleton, and to acquaint you that One
                            hundred and Eighty seven Guineas and a half and one Dollar equal to £262.16 Virga Currys has been paid into the hands of
                            Colonel Smith our Commissary of Prisoners on your account—which sum I have directed Colonel Smith to transmit to Mr Saml
                            Inglis of Philadelphia agreably to your desire.
                        I have also to inclose your Excellency copy of a Letter I have Reced from the Secy at War on the Subject of
                            Recruiting for the Infantry only—I am perfectly of opinion with that Gentleman not only so far as it Respects your State,
                            but the Continent at large and besides the reasons he mentions, the very heavy expence of procuring and subsisting Cavalry
                            must in our circumstances be a sufficient Argument against Raising more than absolute necessity Required—Should your
                            Excellency think with us I must beg you to take the necessary measures to carry this opinion into execution so far as
                            respects the Troops of your State.

                    